       Case 2:18-bk-18894-BR             Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                         Desc
                                          Main Document    Page 1 of 10




                                        UNITED STATES BANKRUPTCY COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                               Los Angeles DIVISION


    In re: SCORPION SPORTS, INC.                               §    Case No. 2:18-bk-18894-BR
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 08/01/2018. The
    undersigned trustee was appointed on 08/01/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          21,169.12
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                            5.79
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           21,163.33
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)                                  1
       Case 2:18-bk-18894-BR               Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                             Desc
                                            Main Document    Page 2 of 10



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/21/2018 and the deadline for filing
    governmental claims was 01/28/2019. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $2,866.91. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $2,866.91, for a
    total compensation of $2,866.912. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $42.52 for total expenses of
    $42.522.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 01/25/2019                                     By: /s/ Heide Kurtz
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)                                     2
                Case 2:18-bk-18894-BR                           Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                                         Desc
                                                                 Main Document    Page 3 of 10
                                                                Form 1
                                                                                                                                                         Exhibit A
                                            Individual Estate Property Record and Report                                                                 Page: 1

                                                             Asset Cases
Case No.:    2:18-bk-18894-BR                                                               Trustee Name:      (001960) Heide Kurtz
Case Name:         SCORPION SPORTS, INC.                                                    Date Filed (f) or Converted (c): 08/01/2018 (f)
                                                                                            § 341(a) Meeting Date:       09/05/2018
For Period Ending:         01/25/2019                                                       Claims Bar Date:      12/21/2018

                                       1                              2                    3                      4                    5                    6

                           Asset Description                       Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)         Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                    Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                 Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                            and Other Costs)

    1       Business Checking Account at Bank of                      5,000.00                 5,000.00                               21,169.12                          FA
            America #2643
            Actual amount of funds turned over = $21,169.12.

    2       Judgment Award - Chapman v. Scorpion                      6,777.65                 6,777.65                                     0.00                         FA
            Sports, Inc. (Case No. BC607003)
            Costs awarded for prevailing in litigation. Funds
            received pre-petition. Nothing remaining for
            administration.


    2       Assets Totals (Excluding unknown values)               $11,777.65               $11,777.65                             $21,169.12                        $0.00



 Major Activities Affecting Case Closing:

                                   Sole asset administered is turnover of Debtor's bank account. All claims reviewed and analyzed. All filed as
                                   unsecured.

                                   Asset Notice, Set Bar Date Filed 9-17-18
                                   Request for Court Costs Filed 11-6-18
                                   Notice of Court Costs Issued 11-7-18 / $0
                                   Notice to Professionals to File Fee Applications for Compensation Filed 1-3-19

                                   11-5-18 Entered Order for Employment of Hahn Fife & Company, LLP as Accountants

                                   Bank Fees Automatically Deducted Per General Order of 11-02

                                   Tax Issues: Hahn Fife, CPA's retained as estate accountants. Estate tax returns were filed and Tax
                                   Clearance Letter Dated 10-31-18 received from the IRS.

 Initial Projected Date Of Final Report (TFR): 08/01/2020                        Current Projected Date Of Final Report (TFR):             08/01/2020




                                                                                      3

UST Form 101-7-TFR (5/1/2011)
                  Case 2:18-bk-18894-BR                       Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                                          Desc
                                                               Main Document    Page 4 of 10
                                                               Form 2                                                                                Exhibit B
                                                                                                                                                     Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 2:18-bk-18894-BR                                 Trustee Name:                    Heide Kurtz (001960)
Case Name:                SCORPION SPORTS, INC.                            Bank Name:                       Rabobank, N.A.
Taxpayer ID #:            **-***6642                                       Account #:                       ******0800 Checking
For Period Ending: 01/25/2019                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                        3                                      4                              5                      6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

 09/17/18        {1}      Scorpion Sports, Inc               Turnover of Debtor bank account   1129-000          21,169.12                                         21,169.12

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      5.79                  21,163.33
                                                             Fees

                                               COLUMN TOTALS                                                     21,169.12                    5.79                 $21,163.33
                                                     Less: Bank Transfers/CDs                                           0.00                  0.00
                                               Subtotal                                                          21,169.12                    5.79
        true
                                                     Less: Payments to Debtors                                                                0.00

                                               NET Receipts / Disbursements                                     $21,169.12                   $5.79


                                                                                                                                                       false




                                                                                        4

{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                 Case 2:18-bk-18894-BR                 Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                       Desc
                                                        Main Document    Page 5 of 10
                                                       Form 2                                                              Exhibit B
                                                                                                                           Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           2:18-bk-18894-BR                          Trustee Name:                  Heide Kurtz (001960)
Case Name:          SCORPION SPORTS, INC.                     Bank Name:                     Rabobank, N.A.
Taxpayer ID #:      **-***6642                                Account #:                     ******0800 Checking
For Period Ending: 01/25/2019                                 Blanket Bond (per case limit): $5,000,000.00
                                                              Separate Bond (if applicable): N/A




                                                                                                 NET                  ACCOUNT
                                 TOTAL - ALL ACCOUNTS                      NET DEPOSITS     DISBURSEMENTS             BALANCES
                                 ******0800 Checking                             $21,169.12            $5.79              $21,163.33

                                                                                $21,169.12                    $5.79        $21,163.33




                                                                           5

UST Form 101-7-TFR (5/1/2011)
Case 2:18-bk-18894-BR   Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28   Desc
                         Main Document    Page 6 of 10




                                      6
Case 2:18-bk-18894-BR   Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28   Desc
                         Main Document    Page 7 of 10




                                      7
  Case 2:18-bk-18894-BR              Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                          Desc
                                      Main Document    Page 8 of 10


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 2:18-bk-18894-BR
    Case Name: SCORPION SPORTS, INC.
    Trustee Name: Heide Kurtz

                                                     Balance on hand:       $                             21,163.33

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim       Allowed            Interim         Proposed
  No.                                                      Asserted       Amount           Payments           Payment
                                                                          of Claim           to Date


                                                        None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              21,163.33

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Heide Kurtz                                              2,866.91                0.00        2,866.91
  Trustee, Expenses - Heide Kurtz                                               42.52              0.00          42.52
  Accountant for Trustee Fees (Other Firm) - HAHN FIFE &                   1,344.00                0.00        1,344.00
  COMPANY, LLP
  Accountant for Trustee Expenses (Other Firm) - HAHN FIFE &                 208.10                0.00         208.10
  COMPANY, LLP
                        Total to be paid for chapter 7 administrative expenses:                $               4,461.53
                        Remaining balance:                                                     $              16,701.80

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                    Total             Interim           Proposed
                                                                      Requested         Payments          Payment

                                                        None


                      Total to be paid for prior chapter administrative expenses:              $                   0.00
                      Remaining balance:                                                       $              16,701.80




UST Form 101-7-TFR(5/1/2011)




                                                           8
  Case 2:18-bk-18894-BR                   Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                    Desc
                                           Main Document    Page 9 of 10


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $               0.00
                                                      Remaining balance:                         $          16,701.80

              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $29,698,816.38 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Kido Industrial Co., Ltd.                   2,564,324.05                    0.00               1,442.11
  2           Prex Co. Ltd.                              10,472,000.00                    0.00               5,889.17
  3           Kido Sports Korea Co. Ltd.                  2,482,551.77                    0.00               1,396.12
  4           Kido Sports Korea Co. Ltd.                 14,179,940.56                    0.00               7,974.40
                           Total to be paid for timely general unsecured claims:                 $          16,701.80
                           Remaining balance:                                                    $               0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                           Total to be paid for tardily filed general unsecured claims:          $                  0.00
                           Remaining balance:                                                    $                  0.00




UST Form 101-7-TFR(5/1/2011)




                                                           9
  Case 2:18-bk-18894-BR            Doc 20 Filed 03/04/19 Entered 03/04/19 15:30:28                     Desc
                                   Main Document    Page 10 of 10


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)




                                                       10
